     Case 3:19-cv-01887-MMA-MDD Document 48 Filed 08/05/21 PageID.4520 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
       NANCY BARR,                                                 Case No.: 19-cv-1887-MMA (MDD)
11
                                                                   NOTICE AND ORDER REQUIRING
12                                              Plaintiff,         SUPPLEMENTAL BRIEFING RE:
       v.                                                          DEFENDANT’S MOTION FOR
13                                                                 SUMMARY JUDGMENT
       LABORATORY CORPORATION OF
14     AMERICA HOLDINGS, et al.,                                   [Doc. No. 26]
15
                                            Defendants.
16
17
18             On March 22, 2021, Defendant Laboratory Corporation of America Holdings
19    (“Labcorp”) filed a motion for summary judgment. Labcorp seeks summary judgment on
20    all four of Plaintiff’s claims. In briefing the first cause of action—a claim for retaliation
21    under California Labor Code § 1102.5(b)—Labcorp assumed, for the sole purpose of
22    summary judgment, that Plaintiff was an employee of Labcorp. See Doc. No. 26 at 17
23    n.2.1 That said, the parties dispute Plaintiff’s status as an employee versus an
24    independent contractor. Compare id.; with Doc. No. 47 at 9.
25             The distinction is important, and the issue is ripe for adjudication. As a threshold
26    matter, a claim for retaliation under California Labor Code § 1102.5(b) can only be
27
28    1
          Citations to electronically filed documents refer to the pagination assigned by the CM/ECF system.

                                                             -1-                     19-cv-1887-MMA (MDD)
     Case 3:19-cv-01887-MMA-MDD Document 48 Filed 08/05/21 PageID.4521 Page 2 of 2



 1    brought by an employee against their employer. See, e.g., Bennett v. Rancho Cal. Water
 2    Dist., 35 Cal. App. 5th 908, 921 (2019) (explaining that a “prerequisite to asserting a
 3    violation of Labor Code section 1102.5 is the existence of an employer-employee
 4    relationship at the time the allegedly retaliatory action occurred”) (internal citation and
 5    quotation marks omitted). Whether a person is an employee or an independent
 6    contractor—when the underlying facts concerning the relationship are undisputed—is a
 7    question of law. See Alexander v. FedEx Ground Package Sys., 765 F.3d 981, 988 (9th
 8    Cir. 2014); see also Ruiz v. Affinity Logistics Corp., 754 F.3d 1093, 1099 (9th Cir. 2014)
 9    (citing S.G. Borello & Sons, Inc. v. Dep't of Industrial Relations, 48 Cal. 3d 341 (1989).
10          Having reviewed the parties’ briefing and respective evidence, the key underlying
11    facts regarding the nature of Plaintiff’s work for Labcorp appear to be undisputed, i.e.,
12    the terms of the services agreement, Plaintiff’s responsibilities, and Labcorp’s control.
13    The only issue is how those facts relate to the law, namely, whether Plaintiff qualifies as
14    an employee under the Borello factors. See S. G. Borello & Sons, Inc. v. Dep’t of Indus.
15    Relations, 48 Cal. 3d 341, 354 (1989). Presumably due to Defendant’s limited
16    concession regarding Plaintiff’s status, the parties have not briefed this issue.
17          Accordingly, the Court concludes that supplemental briefing is warranted and
18    DIRECTS the parties to file supplemental briefs, not to exceed ten (10) pages, on the
19    sole issue of Plaintiff’s status as an employee or independent contractor, on or before
20    August 13, 2021. The Court will not accept additional evidence and the parties are
21    directed to rely on and provide accurate citations to the evidence previously submitted on
22    summary judgment.
23          IT IS SO ORDERED.
24    Dated: August 5, 2021
25                                                   _____________________________
26                                                   HON. MICHAEL M. ANELLO
                                                     United States District Judge
27
28

                                                   -2-                      19-cv-1887-MMA (MDD)
